Case 2:19-cv-11696-MCA-MAH Document 107 Filed 04/19/21 Page 1 of 2 PagelD: 1071
Case 2:19-cv-11696-MCA-MAH Document 106-1 Filed 04/12/21 Page 1 of 2 PagelD: 1069

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

W.A.O., H.H.M.C., N.L.J., and Civil Action No.
K.M.R.L., on behalf of themselves and all | 2:19-cv-11696 (MCA)(MAH)
others similarly situated,

Plaintiffs,

V.

TRACY L. RENAUD, Senior Official
Performing the Duties of the Director, CONSENT ORDER
U.S. Citizenship and Immigration
Services; ALEJANDRO N.
MAYORKAS, Secretary, U.S.
Department of Homeland Security;
TERRI ROBINSON, Director,
National Benefits Center, U.S.
Citizenship and Immigration Services;
UNITED STATES DEPARTMENT
OF HOMELAND SECURITY; and
UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICES,

Defendants.

 

 

THIS MATTER having been brought before the Court by stipulation of
Plaintiffs W.A.O., H.H.M.C., N.L.J., and K.M.R.L., on behalf of themselves and
all others similarly situated (“Plaintiffs”), and Defendants Tracy L. Renaud, Senior
Official Performing the Duties of the Director, U.S. Citizenship and Immigration
Services; Alejandro N. Mayorkas, Secretary, U.S. Department of Homeland
Security; Terri Robinson, Director, National Benefits Center, U.S. Citizenship and
Immigration Services; United States Department of Homeland Security; and

United States Citizenship and Immigration Services (“Defendants”), requesting an
Case 2:19-cv-11696-MCA-MAH Document 107 Filed 04/19/21 Page 2 of 2 PagelD: 1072
Case 2:19-cy-11696-MCA-MAH Document 106-1 Filed 04/12/21 Page 2 of 2 PagelD: 1070

extension of time for Plaintiffs to amend their Complaint as of right while the

parties continue settlement negotiations, and for good cause shown

It is on this f , day of April, 2021:
ORDERED that the period within which Plaintiffs may amend their Complaint as

of right is extended to twenty-one (21) days beyond May 4, 2021, that is, on or

he=-

Hon. Michael A. Hammer, U.S.M.]J.

before May 25, 2021.

 

The undersigned hereby consent
to the form and entry of this Order:

s/ Catherine Weiss RACHAEL A. HONIG
Catherine Weiss Acting United States Attorney

(cweiss@lowenstein.com)
s/ Enes Hajdarpasic

LOWENSTEIN SANDLER LLP Assistant U.S. Attorney

One Lowenstein Drive 970 Broad Street, Suite 700

Roseland, New Jersey 07068 Newark, NJ 07102

(973) 597-2500 Tel: (973) 297-2046
Enes.Hajdarpasic@usdoj.gov

Pro Bono Counsel for Plaintiffs Counsel for Defendants

W.A.O., H.H.M.C., N.L.J., and

K.M.R.L.,

on behalf of themselves and all others
similarly situated
